 


116 HRES 1253 EH: Designating room H-150 of the United States Capitol as “The Joseph H. Rainey Room” to honor the historic life, career, and legacy of Representative Joseph Rainey of South Carolina on the 150th anniversary of his seating as a member of the House of Representatives. 
U.S. House of Representatives
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 1253 
In the House of Representatives, U. S., 
 
December 10, 2020 
 
RESOLUTION 
Designating room H-150 of the United States Capitol as “The Joseph H. Rainey Room” to honor the historic life, career, and legacy of Representative Joseph Rainey of South Carolina on the 150th anniversary of his seating as a member of the House of Representatives.  
 
 
Whereas Joseph Hayne Rainey was born enslaved on June 21, 1832, in Georgetown, South Carolina; Whereas South Carolina prohibited the education of Black Americans, and instead of a formal education, Joseph H. Rainey learned the barbering trade from his father, Edward Rainey; 
Whereas Edward Rainey used profits from his work as a barber to buy his and his family’s freedom in the early 1840’s; Whereas Joseph H. Rainey eventually moved with his family to Charleston, South Carolina; 
Whereas in 1859, Joseph H. Rainey married his wife, Susan, with whom he had three children, Joseph, Herbert, and Olive; Whereas in 1861, Joseph H. Rainey was conscripted by the Confederate Army and worked as a ship’s steward aboard a Confederate vessel which secretly carried goods to the Union Navy; 
Whereas during the Civil War, in 1862, Joseph H. Rainey and his wife and family escaped to Bermuda, a British colony that had abolished slavery in 1834, where he undertook successful entrepreneurial endeavors with his wife; Whereas in 1866 Joseph Rainey and his family moved back to Charleston, South Carolina after the Civil War had ended; 
Whereas Joseph H. Rainey co-founded the state Republican Party and represented Georgetown, South Carolina on the Party’s central committee; Whereas Joseph H. Rainey participated in the South Carolina State constitutional convention in 1868; 
Whereas Joseph H. Rainey won election to the House of Representatives in 1870 and was the first African American to serve in the House of Representatives; Whereas Joseph H. Rainey was sworn in as a member of the House of Representatives on December 12, 1870, to represent the 1st District of South Carolina in the Forty-First Congress; 
Whereas Joseph H. Rainey became the first African American to preside over the House of Representatives on April 29, 1874; Whereas Joseph H. Rainey served with distinction on several committees, including the Committee on Freedmen’s Affairs, the committee handling all legislation concerning formerly enslaved people; 
Whereas Joseph H. Rainey implored Congress to provide more resources for education, calling for a federal, publicly funded school system to develop the “future lawmakers and rulers of our country”; Whereas Joseph H. Rainey spoke on the House floor in support of a $1 million appropriation to protect voting rights in the South, which was later approved; 
Whereas Joseph H. Rainey called for decisive federal action to end widespread violence in the former Confederacy, advocating for passage of the Ku Klux Klan Act of 1871; Whereas Joseph H. Rainey spoke extensively on the floor of the House of Representatives about discrimination he faced as a sitting Member of Congress, advocating for a civil rights act to end discrimination on juries, in schools, on transportation, and in public accommodations; 
Whereas Joseph H. Rainey departed the House of Representatives on March 3, 1879, following electoral backlash against Reconstruction; Whereas Joseph H. Rainey was the longest-serving African American Member of Congress during the Reconstruction period; 
Whereas Joseph H. Rainey was appointed a special agent of the United States Department of the Treasury in South Carolina in 1879 following his Congressional service; Whereas Joseph H. Rainey is now commemorated in the United States Capitol in an exhibit unveiled on December 4, 2020, by the Speaker of the House, highlighting his legacy and the foundation he laid for generations of lawmakers; and 
Whereas the Historian and the Clerk of the House of Representatives published a historical record in September 2020 entitled We Are in Earnest for Our Rights: Rainey and the Struggle for Reconstruction, chronicling the legacy of Representative Joseph Rainey: Now, therefore, be it  That room H–150 of the United States Capitol is designated as “The Joseph H. Rainey Room” to honor the historic life, career, and legacy of Representative Joseph Rainey of South Carolina on the 150th anniversary of his seating as a member of the House of Representatives. 
 
Cheryl L. Johnson,Clerk. 
